Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                      No. 04-21-00149-CV

                                       Nasser NAKISSA,
                                           Appellant

                                                v.

                                    Sarah E. MENCHACA,
                                           Appellee

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-CI-19593
                       Honorable Cathleen M. Stryker, Judge Presiding

  BEFORE JUSTICE WATKINS, JUSTICE RODRIGUEZ, AND JUSTICE VALENZUELA

        In accordance with this court’s opinion of this date, this appeal is DISMISSED for failure
to pay the filing fee. Costs of this appeal are taxed against appellant.

       SIGNED June 23, 2021.


                                                 _________________________________
                                                 Beth Watkins, Justice